department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc it a br1 tl-n-5199-00 uilc internal_revenue_service national_office field_service_advice memorandum for grant e gabriel industry counsel inventory technical advisor program cc lm mct det from heather c maloy associate chief_counsel income_tax and accounting cc it a subject request for field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of tl-n-5199-00 this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer purchaser seller target date date date date issue whether taxpayer is required to take into account an adjustment under sec_481 in connection with a change to the inventory price index computation ipic_method made pursuant to revproc_97_37 1997_2_cb_455 conclusion by its terms revproc_97_37 alone governs the treatment of taxpayer’s change_of_accounting_method therefore taxpayer is permitted to use a cut-off_method when changing its accounting_method and was not required to make a sec_481 adjustment prior to changing to the ipic_method the service may not require taxpayer to change its lifo_method in a taxable_year preceding the year_of_the_change facts on date purchaser acquired the outstanding_stock of target from seller the parties elected to treat this transaction as a purchase of assets under documents submitted by taxpayer’s representative and included with your request indicate that the purchase date was date any factual question regarding the date_of_acquisition is irrelevant to this analysis tl-n-5199-00 sec_338 and valued target’s assets including its inventory pursuant to allocation rules contained in sec_1 b -2t after the transaction was consummated target’s name changed to taxpayer taxpayer elected the link-chain lifo inventory_method by filing form_970 with its tax_return for date its first post-acquisition taxable_year the temporary regulation’s purchase_price allocation mechanism resulted in taxpayer’s inventory on hand at acquisition being allocated a cost that was significantly lower than corresponding inventory manufactured subsequently nonetheless taxpayer treated pre-acquisition and post-acquisition inventory as the same item for purposes of lifo inventory the examining agent believes that taxpayer’s pre-acquisition inventory should be treated as a separate item under 97_tc_120 on date taxpayer filed an application under the automatic consent provisions of revproc_97_37 1997_2_cb_455 to change its lifo_method of accounting to the ipic_method taxpayer made this change on a cut-off basis without first making an adjustment under sec_481 discussion in your request for advice you recommend a determination that revproc_97_37 does not apply because announcement 1991_47_irb_49 remains in force and requires a different result from revproc_97_37 in announcement the service determined that taxpayers requesting advance consent to change their method_of_accounting voluntarily to comply with the tax court’s holding in hamilton industries must inter alia file a current form_3115 application_for change in accounting_method and for applications filed after date make a sec_481 adjustment in conjunction with the request you reason that although revproc_97_37 did not mention announcement sec_5 of revproc_97_27 1997_1_cb_680 makes passing reference to the announcement as an example of other published guidance that requires a sec_481 adjustment further you state that section appendix revproc_98_60 1998_2_cb_761 the revenue_procedure that superseded revproc_97_37 takes the same position as that of announcement therefore you conclude that revproc_97_37 does not apply to this case and that taxpayer is required under announcement to make a sec_481 adjustment prior to changing its method_of_accounting furthermore you conclude that by not making a section unless otherwise indicated all citations refer to statutes regulations and service pronouncements that were in effect at the time tl-n-5199-00 a adjustment prior to changing its accounting_method taxpayer does not have audit protection for taxable years preceding the change revproc_97_37 by its own terms is controlling in the case of a taxpayer qualifying for treatment under its provisions see section dollar_figure this revenue_procedure is the exclusive procedure for a taxpayer within its scope to obtain the commissioner’s consent the revenue_procedure provides that a taxpayer changing its lifo inventory_method to the ipic_method will use the cut-off_method in making the change revproc_97_37 appendix d revproc_98_60 which superseded revproc_97_37 requires a taxpayer that improperly accounted for bargain_purchase inventory to make a sec_481 adjustment before changing its lifo_method of accounting to ipic however revproc_98_60 is effective with certain exceptions not pertinent to this case for taxable years ending on or after date taxpayer filed its application to change its accounting_method on date thus the terms of revproc_98_60 do not apply to taxpayer’s change on the facts represented to us taxpayer meets the qualifications for treatment under revproc_97_37 accordingly the service will not require taxpayer to make a sec_481 adjustment prior to the change_of_accounting_method in question please call if you have any further questions heather c maloy associate chief_counsel income_tax and accounting jeffery g mitchell acting senior technician reviewer branch income_tax and accounting by
